 
Exhibit No. 10.7

 
AGREEMENT FOR RESTRICTED STOCK
 
GRANTED UNDER THE INDIANA COMMUNITY BANCORP
 
2010 STOCK OPTION AND INCENTIVE PLAN
 
This Agreement has been entered into as of the ___ day of ____________, _______
between Indiana Community Bancorp, an Indiana corporation (the “Corporation”),
and ___________________________, a [employee/director] of the Corporation or one
of its affiliates (the “Participant”), pursuant to the Corporation’s 2010 Stock
Option and Incentive Plan (the “Plan”) and evidences and sets forth certain
terms of the grant to the Participant pursuant to the Plan of an aggregate of
___________ shares of Restricted Stock as of the date of this Agreement.
Capitalized terms used herein and not defined herein have the meanings set forth
in the Plan.
 
Section 1.                      Receipt of Plan; Restricted Stock and this
Agreement Subject to Plan.
 
 The Participant acknowledges receipt of a copy of the Plan. This Agreement and
the shares of Restricted Stock granted to Participant are subject to the terms
and conditions of the Plan, all of which are incorporated herein by reference.
 
Section 2.                      Restricted Period; Lapse of Restrictions and
Vesting.
 
 Subject to Section 5 of this Agreement and the provisions of the Plan, the
restrictions on the shares of Restricted Stock granted to the Participant shall
lapse and such shares shall become fully vested and not subject to forfeiture to
the Corporation as follows: ___.
 
Section 3.                      Certificates for Shares.
 
 Each certificate representing the shares of Restricted Stock granted to the
Participant shall be registered in the name of the Participant and deposited by
the Participant, together with a stock power endorsed in blank, with the
Corporation and shall bear the following (or a similar) legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2010 Stock Option and Incentive Plan of the Corporation, and an Agreement
entered into between the registered owner and the Corporation. Copies of such
Plan and Agreement are on file in the office of the Secretary of the
Corporation.”
 
Upon the lapse of restrictions on such shares of Restricted Stock, the
Corporation shall promptly deliver a stock certificate for such shares, free of
such legend, to the Participant.
 
Section 4.                      Transferability.
 
 Until such time as the restrictions on the shares of Restricted Stock granted
to Participant have lapsed and such shares are no longer subject to forfeiture
to the Corporation, the Participant shall not sell, assign, transfer, pledge or
otherwise encumber such shares of Restricted Stock.
 
Section 5.                      Termination.
 
 If the Participant ceases to maintain Continuous Service for any reason (other
than death, Disability or Retirement), all shares of Restricted Stock granted to
the Participant which at the time of such termination of Continuous Service are
still subject to restrictions shall upon such termination of Continuous Service
be forfeited and returned to the Corporation. If the Participant ceases to
maintain Continuous Service by reason of death, Disability, or Retirement then
the restrictions with respect to the Ratable Portion (as defined in the Plan) of
the shares of Restricted Stock granted to the Participant shall lapse and such
shares shall be free of restrictions and shall not be forfeited. If the
Continuous Service of the Participant is involuntarily terminated, for whatever
reason, at any time within 18 months after a Change in Control, any Restricted
Period with respect to the shares of Restricted Stock granted to the Participant
shall lapse upon such termination and all shares of Restricted Stock granted to
the Participant shall become fully vested in the Participant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.                      Dividends.
 
 In the event any dividends or other distributions, whether in cash, property or
stock of another company, are paid on any of the shares of Restricted Stock
granted to the Participant, such dividends or other distributions shall be
delivered to the Participant at that time. Stock dividends and shares issued as
a result of any stock-split, if any, issued with respect to the Restricted
Shares shall be treated as additional Restricted Shares and shall be subject to
the same restrictions and other terms and conditions that apply with respect to,
and shall vest or be forfeited at the same time as, the Restricted Shares with
respect to which such stock dividends or shares are issued.
 
Section 7.                      No Employment Rights.
 
 None of this Agreement, the Plan or the award of shares of Restricted Stock
hereunder shall be construed as giving the Participant any right to be retained
as an employee or director of the Corporation or any Affiliate.
 
Section 8.                      Withholding.
 
 In connection with the delivery of shares of Common Stock as a result of the
vesting of Restricted Stock, the Corporation shall have the right to require the
Participant to pay an amount in cash sufficient to cover any tax, including any
Federal, state or local income tax, required by any governmental entity to be
withheld or otherwise deducted and paid with respect to such delivery
(“Withholding Tax”), and to make payment to the appropriate taxing authority of
the amount of such Withholding Tax.
 
Section 9.                      Plan Controlling.
 
 The terms and conditions set forth in this Agreement are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations of the Committee shall be binding and
conclusive upon Participant and his or her legal representatives.
 
Section 10.                      Governing Law.
 
 This Agreement shall be governed by and construed in accordance with the laws
of the State of Indiana.
 
Section 11.                      Notices.
 
 All notices and other communications required or permitted under this Agreement
shall be written and shall be delivered personally or sent by registered or
certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Corporation, to the Corporation’s executive
offices in Columbus, Indiana, and if to Participant or his or her successor, to
the address last furnished by Participant to the Corporation. Each notice and
communication shall be deemed to have been given when received by the
Corporation or Participant.
 
Section 12.                      No Waiver.
 
 The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the undersigned
thereunto duly authorized as of the date first above written.
 

 
Indiana Community Bancorp
       
By:
   
Name:
   
Title:
             
[signature of Participant]
     








 
 

--------------------------------------------------------------------------------

 
